FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 20, 2020

                                       No. 04-20-00442-CV

                    IN THE INTEREST OF J.A., Y.A., A.A., CHILDREN

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI01637
                           Honorable Monique Diaz, Judge Presiding


                                          ORDER
         On October 15, 2020, appellant filed an unopposed motion to abate the appeal pending
the trial court’s entry of a modified order. Appellant states in his motion that he believes entry of
the trial court’s modified order will resolve the basis for his appeal. Accordingly, it is
ORDERED that this appeal is ABATED until November 16, 2020. It is further ORDERED that
appellant must file a notification regarding the status of the trial court’s modified order or a
motion requesting an appropriate disposition of this appeal by November 16, 2020. See TEX. R.
APP. P. 42.1, 43.2; Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180 (Tex. App.—San
Antonio 2001, no pet.).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court